Sanders, C. J.,
dissenting:
I dissent.
I concede that where a cause is tried by the court without a jury, the same weight and consideration is given to its findings as to a verdict; and the same rules apply as to reversing them on appeal, on the ground of being contrary to evidence, as to a verdict of a jury. State v. Yellow Jacket S. M. Co., 5 Nev. 415. It follows that in this class of cases, as well as in all others, if there be substantial evidence to support the findings they cannot here be disturbed. But those findings must themselves be based upon legal and admissible evidence. Rulofson v. Billings, 140 Cal. 452, 74 Pac. 35.
I am of the opinion that the admission of evidence tending to show the bad repair and condition of the fence surrounding defendant’s solutions pond, and the extension of the fence line after the injury so as to inclose the point where the cattle drank the cyanide *40water, was error, and if the case on appeal depended upon the exceptions to the court’s decision and findings as being influenced by such illegal and inadmissible evidence, I should be impelled to. reverse the judgment. 38 Cyc. pp. 1942, 1943. But it does not.
Counsel for appellant frankly admits that if the respondent’s cattle had been at large, as the phrase at large is employed in connection with cattle grazing, unattended, upon the public domain, the Nevada Wonder Mining Company would be liable, and he states expressly, in his brief, that this case is brought here for review for the purpose of obtaining an expression from this court as to whether or not, under the undisputed facts, the plaintiff’s conduct with regard to the cattle, as a matter of law, directly contributed to the death of the cattle so as to bar recovery for their value.
There are a vast variety of things which 'must be regarded as matters of common knowledge; things which every adult person of ordinary experience or intelligence must be presumed to know; things which do not require to be pleaded or to be made the subjects of specific proof; and it is not within the province of a court or jury to find contrary to this knowledge. Gilbert v. The Flint & P. M. Ry. Co., 51 Mich. 488. The question before us comes within this principle.
The lower court found it to be the fact:
“That there is no available water in that vicinity suitable for cattle to drink; that it was natural for said cattle, impelled by thirst and uncontrolled and unrestrained and unattended, to come to the said water containing said solutions upon defendant’s premises and to drink the same.”
It is said that “what the community as a whole knows regarding animals the court knows.” Chamberlayne on Modern Law of Evidence, sec. 767. And the latent trait of animals can be ascertained only by symptoms and outward manifestation. Sydleman v. Beckwith, 43 Conn. 9.
*41The court took judicial notice of the disposition of animals impelled by thirst to come to water. This common knowledge was used to fasten negligence upon the defendant. It follows, therefore, that the court should have taken judicial notice of the same fact in determining the reasonable precautions to be taken by Caldwell to prevent the cattle, impelled by thirst, from returning to the poisonous solutions and drinking the same. We are not required to surmise or conjecture what thirst-impelled cattle will do for water if left to follow their natural propensities, regardless of their distance from it. No intelligent reason can be assigned for Caldwell’s leaving the cattle in their then condition and situation to follow their natural bent. His act under the peculiar circumstances was contrary to common knowledge and common prudence, and it was not within the province of the lower court to find contrary to such knowledge.
The rule is firmly established that when the facts are undisputed or clearly settled, and the course which common prudence dictated can be so clearly discerned that only one inference can be drawn, the question of negligence is one of law. 1 Shearman & Redfield on the Law of Negligence (6th ed.), sec. 56.
My associates, reasoning from the given state of facts, are of the opinion that Caldwell’s care and diligence with regard to the cattle is to be measured by what an ordinarily prudent man would have done under the same circumstances, and whether he was negligent or not is a question concerning which reasonable men might honestly differ in opinion. I am not in accord with this position. Where one occupies a position, such as that of a “cow bos's,” employed to protect the interests of the live stock of his employer that -roam unattended over the public domain in the vicinity of known danger, such as that of a cyanide reduction plant, care and diligence vary according to the exigencies which require vigilance and attention, conforming in amount and degree to the *42particular circumstances under which they are to be exerted. Mechem on Agency (2d ed.), sec. 1279.
The cattle in question, though range cattle, came under the immediate observation and control of Caldwell, and, being in his hands, he was bound to use the same care in regard to them that men of ordinary prudence would exercise over their own property under the same circumstances. Maynard v. Buck, 100 Mass. 40. The degree of care required of one intrusted with the property of another is not less than that which is to be expected of one who deals with his own property. He is bound to exercise that degree of care and diligence which the nature of the undertaking and the time, place, and circumstances of the performance ordinarily and reasonably demand. Mechem on Agency (2d ed.), sec. 1275. The peril of leaving the cattle unattended, within reach of the cyanide water, must have been obvious to any man of ordinary intelligence, and much more so to an experienced “cow boss.”
In this instance the person charged with the duty pertaining to his general undertaking to protect the interests of the particular and of all plaintiff’s live stock from known dangers, however caused or created, voluntarily left the cattle intrusted to his care to follow their natural propensities, which led them to certain and sudden death. If there could be any reasonable doubt or uncertainty about what common prudence dictated under such circumstances, or as to what men of ordinary prudence would have done under the same circumstances with their own property, I might find some excuse for holding Caldwell’s conduct to be proper and justifiable; but, as I view the facts, the course which common prudence dictated is so clear that but one inference can be drawn, and that is that the death of the cattle resulted from Caldwell’s neglect or failure to exercise and observe the precautions ordinarily pursued in relation to his particular business of protecting the interests of the cattle in question from the known and impending danger.
*43I conclude that the cause should be remanded, with directions to the lower court to render and cause to be entered judgment for the defendant. .